DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wu Song Huang on 05/13/2022.

The application has been amended as follows: 

1. (Currently Amended) A semiconductor device, comprising: a substrate including a cell area and a core area; 
a bit line structure disposed on the cell area; 
a plurality of landing pads disposed on the bit line structure, each of the plurality of landing pads being electrically connected to the substrate; 
a first interlayer insulating film including a first portion that is between the plurality of landing pads, and a second portion that is disposed on the first portion and on upper surfaces of the plurality of landing pads; a capacitor disposed on one of the plurality of landing pads; 
a gate structure disposed on the core area; a plurality of interconnection patterns disposed on the gate structure; and 
a second interlayer insulating film including a third portion that is disposed between the plurality of interconnection patterns, and a fourth portion that is disposed on the third portion and on upper surfaces of the plurality of interconnection patterns, wherein an upper surface of the second portion of the first interlayer insulating film and an upper surface of the fourth portion of the second interlayer insulating film lie in a same plane, and the first portion and the second portion of the first interlayer insulating film are directly connected to each other, wherein the first portion is in direct contact with the bit line structure, and wherein the second portion is not in direct contact with the bit line structure.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “the first portion and the second portion of the first interlayer insulating film are directly connected to each other, wherein the first portion is in direct contact with the bit line structure, and wherein the second portion is not in direct contact with the bit line structure” as recited in claim 1, and “a dielectric film disposed on the plurality of lower electrodes; an upper electrode disposed on the dielectric film; a first interlayer insulating film including a first portion that separates the plurality of landing pads from each other, and a second portion that separates the plurality of lower electrodes from each other; a gate structure disposed on the core area; a core insulating film covering the gate structure; a core capping film disposed on the core insulating film; a plurality of interconnection patterns disposed on the core capping film,” as recited in claims 11, 19, and 20.
KIM (US 2014/0061728 A1), the closest reference, discloses a semiconductor device, (FIGS. 1A-1D) comprising: 
a substrate (substrate 100) including a cell area (cell area CAR) and a core area; (peripheral circuit region PCR) 
a bit line structure (at least bit line BS) disposed on the cell area; 
a plurality of landing pads (at least portion CP2 of contact structure CT and contact pads 115) disposed on the bit line structure, each of the plurality of the landing pads being electrically connected to the substrate; (See FIG. 1B) 
a first interlayer insulating film including a first portion (device isolation 101/spacers SP1) that is between the plurality of landing pads, and a second portion (second interlayer insulating layer 116) that is disposed on the first portion and on upper surfaces of the plurality of landing pads; (See FIG. 1B) 
a capacitor (capacitor CAP) disposed on one of the plurality of landing pads; 
a gate structure (at least peripheral gate structure PG and doped regions 23) disposed on the core area; 
a plurality of interconnection patterns (at least conductive lines 185 and 186) disposed on the gate structure; (See FIG. 1C) and 
a second interlayer insulating film including a third portion (isolation layer 101 unlabeled in FIG. 1C) that is disposed between the plurality of interconnection patterns, and a fourth portion (insulating layer 116/117) that is disposed on the third portion and on upper surfaces of the plurality of interconnection patterns, wherein an upper surface of the second portion of the first interlayer insulating film and an upper surface of the fourth portion of the second interlayer insulating film lie in a same plane. (See FIG. 1B and 1C, showing the insulating layers on “substantially” the same plane)
However, Kim does not explicitly teach at least “the first portion and the second portion of the first interlayer insulating film are directly connected to each other, wherein the first portion is in direct contact with the bit line structure, and wherein the second portion is not in direct contact with the bit line structure” as recited in claim 1, and “a dielectric film disposed on the plurality of lower electrodes; an upper electrode disposed on the dielectric film; a first interlayer insulating film including a first portion that separates the plurality of landing pads from each other, and a second portion that separates the plurality of lower electrodes from each other; a gate structure disposed on the core area; a core insulating film covering the gate structure; a core capping film disposed on the core insulating film; a plurality of interconnection patterns disposed on the core capping film,” as recited in claims 11, 19, and 20. NO other reference has been found that remedies these deficiencies.
Therefore, claims 1, 11, 19, and 20 are allowed, and claims 2-10 and 12-18 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812